DETAILED ACTION
Status of the Claims
This action is in response to the applicant amendment filed on 9/6/2022 for application 16/006,099 filed on 6/12/2018. Claim 1 – 2, 4 – 6, 11 – 12, 14 – 16, and 21 – 24 are pending and have been examined. 

Claim 1, 11 and 21 are amended.

Claim 22 – 24 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Applicant’s Remarks
Regarding to the claim rejection under 35 U.S.C. 102 & 103, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 2, 4 – 6, 11 – 12, 14 – 16 and 21 are rejected under 35 U.S.C. 103  as being anticipated by Hettinger, Forward thinking building and training neural networks one layer at a time, 31st Conference on Neural Information Processing System, 2017 in view of Urban, Neural Network Architectures and Activation Functions: a Gaussian Process Approach, Technical University Munich, 2017. 

Regarding Claim 1, Hettinger teaches a method comprising:
obtaining, at an electronic device, an input to be classified (See at least Hettinger, page. 5 Sec. 3.5, para. 1, where using MNIST digital dataset); 
training, at the electronic device, a neural network in a feed-forward manner based on a plurality of sample inputs and sample classifications, each of the sample classifications associated with one of the plurality of sample inputs (See at least Hettinger, page. 5 Sec. 3.5, para. 1, where use forward thinking [feed-forward] to train a neural network with MNIST digital dataset [sample input and classifications]), the training including, for each of a plurality of layers in the neural network, selecting values for a weight matrix, parameters for a plurality of activation unit functions, and a plurality of linear filter parameters (See at least Hettinger, page. 4, sec. 3.3, where initialize [select] parameters [weight matrix, parameters of activation unit functions] of the layer and the parameter of the output layer [linear filter parameters]); and
determining whether the training is complete, after implementing each of the plurality of layers (See at least Hettinger, page. 4, sec. 3.4, ln. 2 where after adding each layer, determine if the network is complete), based on a threshold value (See at least Hettinger, page. 4, sec. 3.4, ln. 2 where repeated until additional layers cease to improve performance; the trained performance of the last added layer is the threshold of the current added layer; if the trained performance of the current added layer is lower than the threshold, stop adding new layer and the total training is complete), the threshold value associated with a number of layers implemented in the plurality of layers (See at least Hettinger, page. 4, sec. 3.4, & fig. 3 where in the right picture of fig. 3, the performance of the trained D0 - D2 layer [threshold associated with a number of layers implemented in the plurality of layers] is the threshold for the newly added C3 layer to determine if the addition of layers are complete and thus the entire training is complete) and
classifying, at the electronic device, the input using the trained neural network based on the weight matrix, the parameters for the plurality of activation unit functions, and the plurality of linear filter parameters for each of the plurality of layers (See at least Hettinger, page. 5 Fig.2(b), where in the test stage, classifying input using the trained neural network).
Hettinger does not explicitly disclose: 
wherein, the parameters for the plurality of activation unit functions are selected using at least one of: a midpoint between two randomly selected values output from the weight matrix, discrimination maximization based on variations in one of the parameters for the plurality of activation unit functions, bi-polar scaling, 
Urban explicitly discloses:
wherein, the parameters for the plurality of activation unit functions are selected using at least one of: a midpoint between two randomly selected values output from the weight matrix, discrimination maximization based on variations in one of the parameters for the plurality of activation unit functions (Urban, eq. 2.96 & page. 46, para. 3, ln. 1 – 2, where for … classification the optimal parameters ϴ* are found by minimizing L(ϴ); fig. 5.2, where the parameter of a GPN are its weight w and variance; i.e., Urban optimize [select] the parameter of activation function by reduce the classification error which in term maximize the discrimination power of the model through the distribution [variations of values] of values over training data), or bi-polar scaling 
Hettinger and Urban both teach training of deep neural network and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hettinger’s teaching of neural network training approach with Urban’s teaching of selecting the optimal activation function to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this as the combination to prevent overfitting (See at least Urban, abs. para. 2). 

Regarding Claim 2, depending on Claim 1, Hettinger in view of Urban teaches a method of Claim 1. Hettinger in view of Urban further teach:
wherein, the parameters for the plurality of activation unit functions are selected based on the sample inputs and sample labels (Urban, sec. 5.2.1, para. 1, where set of S^ training inputs … and corresponding targets [sample inputs and sample labels]; the parameter of the activation function is set [select] through the training sample).

Regarding Claim 4, depending on Claim 1, Hettinger further teaches:
wherein the selecting of values of the weight matrix is performed independent of the sample inputs and sample labels (See at least Hettinger, page. 4, sec. 3.3, where initialize parameters [weight matrix] of the layer randomly [independent of the input and labels]).

Regarding Claim 5, depending on Claim 1, Hettinger further teaches:
wherein the values of the weight matrix are selected randomly (See at least Hettinger, page. 4, sec. 3.3, where initialize parameters [weight matrix] of the layer randomly).

Regarding Claim 6, depending on Claim 1, Hettinger further teaches:
storing, for each of the plurality of layers, the values for a weight matrix, the parameters for the plurality of activation unit functions, and the plurality of linear filter parameters (See at least Hettinger, page. 7, para. 3, where the system is implemented in a computer system and the parameters of the neural network [weight matrix, parameters of activation functions, linear filter parameters] are stored in computer memory).

Regarding Claim 11 – 12 and 14 – 16, Claim 11 and 14 – 16 are the electronic device claim corresponding to Claim 1 – 2 and 4 – 6. Hettinger further teaches:
A memory configured to store program instruction and a processor configured to execute the program instruction (See at least Hettinger, page. 7, para. 3, ln. 1 – 3, where system implemented on a desktop with processor and memory). 
Claim 11 – 12 and 14 – 16 are rejected with the same reason as Claim 1 – 2 and 4 – 6. 

Regarding Claim 21, Claim 21 is the non-transitory computer readable medium claim corresponding to Claim 1. Hettinger further teaches: 
program instructions which when executed by a processor cause processors to (See at least Hettinger, page. 7, para. 3, ln. 1 – 3, where system is implemented using program instructions on a single desktop environment). 
Claim 21 is rejected with the same reason as Claim 1. 

Claim 22 - 23 are rejected under 35 U.S.C. 103  as being anticipated by Hettinger, Forward thinking building and training neural networks one layer at a time, 31st Conference on Neural Information Processing System, 2017 in view of Urban, Neural Network Architectures and Activation Functions: a Gaussian Process Approach, Technical University Munich, 2017, further in view of Ioffe Batch Normalization Accelerating Deep Network Training by Reducing Internal Covariate Shift, arXiv, 2015.  

Regarding Claim 22, Hettinger in view of Urban further teach: wherein a unit function, of the activation unit function, is of the form f(x;t,s) = max(s(x-t),0), where t is a second threshold value and s is a scale value (Examiner’s BRI: the activation function normalize the input X with bias and scale before perform non-linear activation transformation. See at least Ioffe, sec. 3, para. 1, ln. 3 – 6, where normalize each scalar feature … making it have the mean of zero [adding bias] and the variance of 1 [apply a scale]; sec. 3.2, para. 1, ln. 7, where the nonlinearity such as … ReLU; sec. 1, para. 6, ln. 17 – 18, where Rectified Linear Units ReLU(x) = max(x,0); i.e., Ioffe perform bias and scale to the input [s(x-t)] of activation function before apply ReLU which is the max(x,0)). 
Hettinger (in view of Urban) and Ioffe both teach training of deep neural network and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hettinger (in view of Urban)’s teaching of neural network training approach with Ioffe’s teaching of normalization of activation to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this as the combination to improve performance (See at least Ioffe, abs. ln. 18 – 22). 

	Regarding Claim 23, Hettinger in view of Urban and Ioffe further disclose: Wherein the second threshold value is determined using at least one of a midpoint between two randomly selected values output from the weight matrix; discrimination maximization based on variations in one of the parameters for the plurality of activation unit functions; unit scaling (Ioffe, sec. 3, para. 1, ln. 3 – 6, where normalize each scalar feature … making it have the mean of zero and the variance of 1; sec. 3, para. 3, ln. 5 – 7, where each mini-batch produces estimates of the mean and variance of each activation; i.e., the parameter of the activation function is selected based on the distribution [variations of values] of prior layer output during training to minimizing classification loss which in term is to maximize discrimination power); or bi-polar scaling.

Claim 24 is rejected under 35 U.S.C. 103  as being anticipated by Hettinger, Forward thinking building and training neural networks one layer at a time, 31st Conference on Neural Information Processing System, 2017 in view of Urban, Neural Network Architectures and Activation Functions: a Gaussian Process Approach, Technical University Munich, 2017, further in view of Fiesler Maximum capacity topologies for fully connected layered neural networks with bidirectional connections, 1990 IJCNN International Joint Conference on Neural Networks, p827 – 831, Vol.1, 1990. 

Regarding Claim 24, Hettinger in view of Urban do not explicitly disclose: wherein the determining whether the training is complete comprises: comparing the threshold value with the number of layers implemented; and determining that the training is complete in response to the number of layers implemented being greater than or equal to the threshold value
Fiesler explicitly disclose: 
 	wherein the determining whether the training is complete comprises: comparing the threshold value with the number of layers implemented; and determining that the training is complete in response to the number of layers implemented being greater than or equal to the threshold value (Examiner’s BRI, the search space of the model solution is bounded by a maximum number of layers. Fiesler, page. 829, para. 3, where the capacity of a neural network can be optimized by varying the topology of the network; page 831, conclusion, where the optimal topology has minimum and maximum number of layers [threshold value]; i.e., the search space of the optimized topology stop at the maximum number of layers).
Hettinger (in view of Urban) and Fiesler both teach neural network topology optimization and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hettinger (in view of Urban)’s teaching of layer-wise building approach with Fiesler’s teaching of neural network design rules to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this as the combination to allow maximum potential storage capacity with minimum amount of neuron (Fiesler, abs. ln. 4 – 6). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
/VIKER A LAMARDO/Primary Examiner, Art Unit 2126